department of the treasury internal_revenue_service washington d c date number release date cc pa dpl b01 posts-149834-01 uilc memorandum for deputy area_counsel tax exempt government entities area from subject chief branch assistant chief_counsel disclosure privacy law proposed intergovernmental_agreement between nebraska department of revenue and irs we have reviewed the proposed memorandum of understanding mou between the irs and the nebraska department of revenue charitable gaming services concerning the conduct of joint civil and criminal tax investigations and the sharing of tax information between the two agencies we have minor recommended changes this memorandum is not to be cited as precedent we have attached to this memorandum is a sample standard memorandum of understanding for joint fed-state examinations that we prepared based on numerous prior mous that we have been asked to review most of the provisions of the proposed mou between the irs and the nebraska department of revenue are similar to provisions in the attached sample and we recommend that where similar you use the language in the sample mou we also recommend that you add any provisions in the sample mou not found in the proposed mou to the extent the sample mou contains language that is inapplicable to your situation then we recommend you not add such language or modify it as you see fit we are available to discuss any of the language in the sample mou and to offer suggestions on how to adapt it to the proposed joint agreement between the irs and the nebraska department of revenue w also note that several paragraphs of the proposed mou reference state charitable gaming issues we recommend defining state charitable gaming issues in the mou sec_6103 provides that returns and return_information may only be disclosed to state tax authorities for the purpose of and to the extent necessary for the administration of state tax laws presumably the charitable gaming division’s principal if not sole function is the enforcement of state revenue laws pertaining to the cc pa dpl posts-149834-01 conduct of charitable gaming activities see neb rev stat 9-big_number such as bingo raffles and lotteries however to the extent the division has responsibilities other than enforcement of state tax laws the mou should make clear that any_tax return_information received from the irs will be used solely for the administration of nebraska tax laws if you have any questions or if we can provide any further assistance please call us at cc pa dpl posts-149834-01 memorandum of understanding joint income_tax audit compliance project between irs-a district and the state department of revenue this includes disclosure privacy law’s standard comments with respect to joint examinations it was derived from an mou sent in for comment and not every mou will include every clause shown here these are disclosure privacy law’s comments which have not been coordinated with gls in order to facilitate cooperative civil tax examinations and exchange of information regarding income and franchise tax returns the internal revenue service- a district hereafter referred to as irs-a district and the state department of revenue hereafter referred to as sdor agree to the following provisions of this memorandum of agreement the agreement on coordination of tax_administration between the irs and sdor and or this memorandum constitute the written request required for the disclosure of federal return_information pursuant to sec_6103 and state return_information pursuant to state code for the joint income_tax audit compliance project hereinafter be referred to as the project i purpose this memorandum of understanding mou outlines the scope and responsibilities of agents working for the irs-a district and the sdor who will participate in the project both agencies believe this project will yield the following benefits improve audit selection techniques c c prove to be a positive influence for taxpayer voluntary compliance c expedite information sharing of legal research on income_tax issues c enhance taxpayer education of federal vs state law during the audit process c speed resolution of federal vs state tax issues c reduce audit cycle time c expedite the examination process for audited taxpayers c promote more efficient information exchange venues c reduce taxpayer burden and c promote increased agent competency via joint training and skills transference cc pa dpl posts-149834-01 ii ii project managers--responsibilities the project managers for the project will be the chief examination_division for the irs-a district and the director audit_division for the sdor the responsibilities of the project managers will be to provide oversight of the project and to issue measurement reports stating the accomplishments achieved by the joint effort additional responsibilities of the project managers will be to make recommendations for implementation of the project to their respective offices throughout the state project plan the irs-a district and sdor agree to perform joint tax examinations on returns selected for the project irs-a agents assigned to the project will conduct the focus on federal_income_tax examination issues sdor agents assigned to the project will conduct the focus on state_income_tax issues examination the results from these examinations will be shared disclosed based on current federal state exchange agreements and to the extent that the results relate to or impact the determination of correct federal and or state_income_tax proposed within days of the designation of team members the individuals will meet to conduct training and prepare audit plans ten cases will be selected for examination five for joint examination and five separate examination control group from lists of potential returns which will be provided by the project manager of both agencies the cases selected for examination by irs-a district will be determined by using the dollar amount associated with these examination of any specific entity each party has the option to decline the coordination of these examinations will be handled by the team leader irs- a and the team leader sdor the purpose of the tax examinations is to determine the level of federal and state tax compliance and whether any additional state or federal taxes are due project cases addenda will be selected and attached to the agreement within days from the date of execution both agencies agree to share legal research on technical aspects of the interaction between state law and federal_law in addition if it becomes necessary for the sdor to request formal technical_advice from the irs-a district the district_director will use his office to expedite such requests if joint notices joint interviews joint idrs or other joint activities are planned the mou should spell out from beginning to end all the steps in the joint examination--from the notice of examination to the rar and notice_of_deficiency the term joint examination has no standard meaning and the extent of the joint activities will vary from district to district this particular mou involved only simultaneous federal and state examinations and sharing of results iv authorized personnel the director irs-a district and director sdor will designate in writing agents under their jurisdiction and control who will be assigned to the project agents so designated will be authorized to request and cc pa dpl posts-149834-01 receive tax information which is directly related to the examination and resolution of cases assigned to the project information may be obtained from various sources including open and closed cases a list of authorized irs and state employees assigned to the project will be attached to this memorandum of understanding addenda within days of execution of this agreement the list will be updated annually or as needed by the project leaders changes to either entities under examination and or employees assigned to the project may be made at any time via a written request to the appropriate project manager project managers will survey the effected parties in their agencies quarterly and provide updates as necessary to the irs-a disclosure_officer who will disseminate the information to the team leaders any documentation or information transmitted in regards to the project will be sent to the attention of the team leader for each agency for appropriate handling v administrative summonses and subpoenas irs administrative summonses will not be used to secure records or testimony relating to state tax issues however information secured through the administrative summons’ procedure and utilized to develop federal tax issues will be shared with disclosed to sdor agents if the information directly relates to or impacts on state tax issues state administrative subpoenas will not be used to secure records or testimony relating to federal tax issues however information secured through the administrative subpoena procedure and utilized to develop state tax issues will be shared with disclosed to irs-a if the information directly relates to or impacts on federal tax issues vi indications of criminal tax violations in the event there are indications of fraud in a project examination sufficient to indicate the possibility of criminal_fraud the irs agent will prepare a fraud_referral form_2797 and route it through the team leader and project manager to the chief criminal_investigation_division a if potential criminal violations of state tax laws are identified a fraud investigation referral will be prepared by the sdor agent and forwarded to the sdor fraud section pursuant to acceptance of either referral the chief criminal investigation and representative from sdor will coordinate regarding the disposition of any criminal investigation and or subsequent referrals for prosecution if necessary a specific mou covering cooperation in a joint criminal investigation will be initiated sdor agrees that prior to using any investigation data received from the irs in any criminal prosecution an agreement will be secured from the district_director similarly prior to using data obtained from sdor in a criminal prosecution the irs-a will secure agreement from an appropriate_official of the state director's office neither sdor nor irs-a will reveal information that would identify an informant cc pa dpl posts-149834-01 vii disclosure and record keeping requirements all records and documents maintained or collected by irs-a district and shared disclosed to sdor under this agreement add language re any joint activities eg including information collected as a result of joint correspondence joint interviews or joint information document requests will maintain be subject_to the confidentiality requirements of sec_6103 the team leader irs-a district will be responsible for the record keeping requirements of sec_6103 when a disclosure is made to the sdor under the provisions of this mou a form 5466b multiple record of disclosure will be prepared as required the forms will be forwarded to the district disclosure_officer no less than monthly the district disclosure_officer will ensure safeguards required under sec_6103 are met when a disclosure of state return_information is required by irs under this mou the team leader irs-a district will supply the sdor’s to be representative with a signed written request describing the information information disclosed once irs no longer needs the disclosed state it will be destroyed in the same manner as the irs destroys federal tax information or the disclosed state information and all copies will be returned sdor’s representative the team leader irs-a must provide sdor written_statement indicating whether the disclosed state destroyed or returned to the state when irs’s use of the complete information was information is to the with a signed all records and documents collected and shared under this agreement will maintain the confidentiality requirements of sec_6103 hence any requests by the public for records and or documents related to these will be referred to the appropriate irs or sdor disclosure_officer examinations viii project assessment semi-annual meetings in the months of september and march will be held between the irs and the sdor to review project activities and results an evaluation of the joint_venture will be made and shared during these meetings the group may agree to more frequent meetings as necessary should circumstances develop that require the involvement of management officials with greater authority than those named it will be the responsibility of the project managers to coordinate the appropriate discussions a final report will be jointly compiled and will be forwarded to the director irs-a and the director sdor ix changes to mou or applicable law any changes to this agreement must be agreed upon in writing by the signors signers or signatories or their successors any changes to the addenda must be agreed upon by each project manager as previously stated if significant changes are made to either federal or state legislation either party will provide written notification of changes a copy of the statute and will offer space if available in their respective training classes cc pa dpl posts-149834-01 x mou duration this mou is effective on the date of the last signature and remains in effect for one year or until the last case is closed whichever is sooner an annual review of the mou will be an agenda item at the semi-annual meetings between irs and the sdor if the results of the annual review reflect desired or above performance goals this agreement will be automatically extended for a period of one year not to exceed three years based on annual review results unless written notice of agreement termination is received from with the director irs-a or the director sdor within days of receipt of the annual report if such notice is received the agreement will terminate within days the project will commence no later than days after the final signature is applied to this mou the project will continue for a period of one year or until the last case is closed which ever is sooner authorization to expand or extend the project may be effected by an addendum to this agreement signed by the appropriate executives shown on the last page of this mou xi dispute resolution in the case of a conflict the provisions of the agreement on coordination of tax_administration and or guidelines for implementation of the agreement on coordination of tax administrationbasic and or implementing agreement will control xii costs each agency will cover its own costs associated with this project the terms of this memorandum are not intended to alter amend or rescind any provisions of the agreement on coordination of tax_administration or guidelines for implementation of the agreement on coordination of tax_administration now in effect approved state state department of revenue internal_revenue_service a district ___________________________ ___________________________ signed at this signed at this _____ day of _____________ _____ day of _____________ cc pa dpl posts-149834-01 project - authorized personnel listing internal_revenue_service - a irs-a title name phone fax fedstate coordinator disclosure_officer project manager team leader group manager revenue agents disclosure_officer project manager team leader group managers revenue agents sdor memorandum of understanding - project addenda cc pa dpl posts-149834-01 name ein project - entity listing
